 1   Kari Bowyer
     PO Box 700096
 2   San Jose, CA 95170
     (408) 641-1327
 3
     Trustee in Bankruptcy
 4

 5

 6                              UNITED STATES BANKRUPTCY COURT

 7                               NORTHERN DISTRICT OF CALIFORNIA

 8                                          SAN JOSE DIVISION

 9   In re                                                 Case No. 18-50095 MEH
                                                           Chapter 7
10     MICHAEL E. STONE
      dba MICHAEL E. STONE, ATTORNEY AT
11     LAW,                                                REPORT OF COMPLETED
                                                           TRANSACTION: Abandonment of 127
12                  Debtor.                                Abby Court, Santa Cruz, CA; interest in
                                                           Debtor’s law practice and satisfaction of
13                                                         Trustee’s demand to replenish debtor’s
                                                           financial accounts. (F.R.B.P 6004(f))
14
             Pursuant to the Order and Amended Order Authorizing Trustee to abandon the estate’s interest
15
     in Debtor’s real property, located at 127 Abby Court, Santa Cruz, interest in debtor’s law practice, and
16
     replenish debtor’s bank accounts (collectively “abandoned assets”) in exchange for $90,000.00, a copy
17
     of which is attached hereto as EXHIBIT A, the Trustee has received the last installment payment
18
     from the Debtor in May 2019 and the transaction is complete.
19

20
     DATED: May 15, 2019
21

22
                                          By: /s/: Kari S. Bowyer
23                                            KARI BOWYER,
                                              Trustee in Bankruptcy
24

25

26

27

28

Case: 18-50095      Doc# 36     Filed: 05/15/19      Entered: 05/15/19 17:40:21        Page 1 of 4
                                                      Entered on Docket
EXHIBIT 'A'                                           June 08, 2018
                                                      EDWARD J. EMMONS, CLERK
                                                      U.S. BANKRUPTCY COURT
                                                      NORTHERN DISTRICT OF CALIFORNIA



      1   Charles P. Maher (SBN 124748)
          RINCON LAW, LLP
      2   200 California Street, Suite 400
          San Francisco, CA 94111                   The following constitutes
      3   Tel: 415-840-4199                         the order of the court. Signed June 8, 2018
          Fax: 415-680-1712
      4   cmaher@rinconlawllp.com

      5   Counsel for                                _________________________________________________
          KARI BOWYER,                               M. Elaine Hammond
      6   Chapter 7 Trustee                          U.S. Bankruptcy Judge


      7

      8                              UNITED STATES BANKRUPTCY COURT

      9                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

     10                                           SAN JOSE DIVISION

     11   In re                                                 Case No. 18-50095 MEH
                                                                Chapter 7
     12           MICHAEL E. STONE
                  dba MICHAEL E. STONE,                         Date: May 31, 2018
     13               ATTORNEY AT LAW,                          Time: 10:30 a.m.
                                                                Place: 280 South First Street
     14                  Debtor.
                                                                       Hon. M. Elaine Hammond
     15                                                                Courtroom 3020
                                                                       San Jose, CA 95113
     16

     17

     18

     19                       ORDER AUTHORIZING DISPOSITION OF ASSETS
     20

     21           On May 31, 2018, a hearing was held on the motion of Kari Bowyer, Chapter 7 Trustee, for

     22   an order authorizing her to dispose of assets as described in her April 23, 2018, notice to creditors,

     23   and the objection of creditor Keith Tai Wong to the Trustee’s motion. Charles P. Maher of Rincon

     24   Law, LLP, appeared on behalf of the Trustee. Sam Taherian of the Fuller Law Firm, PC, appeared

     25   on behalf of creditor Keith Tai Wong.

     26           Based on the Trustee’s motion and notice, the objection of Mr. Wong to the Trustee’s

     27   proposed disposition of assets and the documents filed by the Trustee in reply, and it appearing from

     28   those documents that notice has been adequate, that no objection other than the objection of Mr.

     Case: 18-50095     Doc# 36
                             32      Filed: 05/15/19
                                            06/08/18     Entered: 05/15/19
                                                                  06/08/18 17:40:21
                                                                           10:30:54        Page 2
                                                                                                1 of 4
                                                                                                     3        1
 1   Wong has been filed, and for the reasons stated on the record, that good cause exists, it is

 2          ORDERED as follows:

 3          1.      The objection of Keith Tai Wong to the Trustee’s proposed disposition of assets is

 4   overruled.

 5          2.      The Trustee is authorized to enter into the transaction described in her April 23, 2018,

 6   notice, by which the estate shall receive $90,000 in exchange for abandonment under 11 U.S.C. §

 7   554 of the bankruptcy estate’s interest in the real property commonly known as 127 Abby Court,

 8   Santa Cruz, California, and the estate’s interest in the Debtor’s law practice, and in satisfaction of
 9   the Trustee’s demand for replenishment of the Debtor’s financial accounts.
10          3.      The Trustee is authorized to take those steps and execute those documents she deems
11   necessary to complete the transaction in conformity with her April 23, 2018, notice to creditors.
12                                       *** END OF ORDER ***
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case: 18-50095     Doc# 36
                        32      Filed: 05/15/19
                                       06/08/18     Entered: 05/15/19
                                                             06/08/18 17:40:21
                                                                      10:30:54        Page 3
                                                                                           2 of 4
                                                                                                3         2
                                                 Entered on Docket
                                                 June 15, 2018
                                                 EDWARD J. EMMONS, CLERK
                                                 U.S. BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF CALIFORNIA



 1   Charles P. Maher (SBN 124748)
     RINCON LAW, LLP
 2   200 California Street, Suite 400
     San Francisco, CA 94111                   The following constitutes
 3   Tel: 415-840-4199                         the order of the court. Signed June 14, 2018
     Fax: 415-680-1712
 4   cmaher@rinconlawllp.com

 5   Counsel for KARI BOWYER,                   _________________________________________________
     Chapter 7 Trustee                          M. Elaine Hammond
 6                                              U.S. Bankruptcy Judge


 7

 8                              UNITED STATES BANKRUPTCY COURT

 9                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

10                                          SAN JOSE DIVISION

11   In re                                                 Case No. 18-50095 MEH
                                                           Chapter 7
12           MICHAEL E. STONE                              Hon. M. Elaine Hammond
             dba MICHAEL E. STONE,
13               ATTORNEY AT LAW,

14                  Debtor.

15                AMENDED ORDER AUTHORIZING DISPOSITION OF ASSETS

16           Based on the Trustee’s ex parte application and supporting declaration of counsel, and it

17   appearing from those documents that no notice other than notice via the Court’s Electronic Case

18   Filing system is necessary, and that good cause exists, it is

19           ORDERED as follows:

20           1.     As provided in the Court’s prior order, the Trustee is authorized to transfer to the

21   Debtor the assets described in her April 23, 2018, notice, including title to the real property

22   commonly known as 127 Abby Court, Santa Cruz, California, as previously authorized by the Court

23   for the sum of $90,000.

24           2.     Payment by the Debtor may be made as follows: $45,000 down payment and

25   monthly payments of $4,500 for ten months until payment in full is made.

26           3.     The Trustee is authorized to take those steps and execute those documents she deems

27   necessary to complete the sale.

28                                        *** END OF ORDER ***

Case: 18-50095      Doc# 36
                         34     Filed: 05/15/19
                                       06/14/18     Entered: 05/15/19
                                                             06/15/18 17:40:21
                                                                      09:19:12       Page 4
                                                                                          1 of 4
                                                                                               2
